NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 CECILE A. BROWN,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-2066
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-5977, Judge William S. Green-
berg.
                ______________________

               Decided: December 6, 2019
                ______________________

   CECILE A. BROWN, Alexandria, LA, pro se.

    JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT EDWARD
KIRSCHMAN, JR.; Y. KEN LEE, DEREK SCADDEN, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                           BROWN v. WILKIE




                 ______________________

    Before DYK, WALLACH, and STOLL, Circuit Judges.
PER CURIAM.
    Cecile A. Brown appeals the judgment of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”). The Veterans Court vacated the Board of Veter-
ans’ Appeals (“Board”) decision and remanded for further
proceedings. We dismiss.
                       BACKGROUND
     Ms. Brown is the daughter of William Ellis, who served
in the United States Army from 1986 to 1992. When
Mr. Ellis died in 2009, he had received “a 60 percent [disa-
bility] rating [for psoriasis] under Diagnostic Code [(‘DC’)]
7816,” which is the maximum schedular rating under that
code. App’x 8. 1 He had claims pending before the Depart-
ment of Veterans Affairs (“VA”), including one for an in-
creased psoriasis rating. After his death, Ms. Brown filed
a claim for entitlement to accrued benefits (based on the
asserted right to an increased psoriasis rating) and de-
pendency and indemnity compensation. In July 2009, the
VA Regional Office denied her claim for entitlement to ac-
crued benefits.
     On appeal, the Board denied Ms. Brown’s accrued ben-
efits claim. On review, the Veterans Court remanded to
the Board to address “potentially favorable evidence” that
might support an extra-schedular rating. 2 App’x 18–19.




    1   “App’x” refers to the appendix attached to the gov-
ernment’s response brief.
    2   An extra-schedular rating may be approved in un-
usual cases where the “application of the regular schedular
standards is impractical because the disability is so excep-
BROWN v. WILKIE                                           3



Ms. Brown appealed the Veterans Court’s decision to this
court. We dismissed the appeal because that decision was
not final. Brown v. Shulkin, 708 F. App’x 686, 687–88 (Fed.
Cir. 2018).
    In July 2018, on remand, the Board decided that an ex-
tra-schedular rating was not warranted because “the evi-
dence does not show an exceptional or unusual disability
picture.” App’x 13. It found that “symptoms of itching and
painful lesions are adequately contemplated by DC 7816,
which contemplates psoriasis that involves more than
40 percent of the entire body area affected” and explained
that the “term ‘affected’ would reasonably include symp-
toms associated with psoriasis, which generally would en-
compass itchy and painful skin.” App’x 12.
     In May 2019, the Veterans Court held that “the Board
provided an unsubstantiated medical opinion for finding
that the term ‘affected’ included [Mr. Ellis’s] symptoms,”
App’x 4, and that “the Board failed to explain how [his] in-
ability to wear clothing because of his painful lesions did
not cause marked interference with employment,” App’x 5.
It thus vacated the Board’s decision and again remanded
for readjudication. Ms. Brown now appeals.
                       DISCUSSION
    The scope of our review in an appeal from a Veterans
Court’s decision is limited by statute. 38 U.S.C. § 7292.
Although it does not recite a finality requirement, we have
“generally declined to review non-final orders of the Veter-
ans Court” such as remand orders “because they are not
final judgments.” Williams v. Principi, 275 F.3d 1361,
1363–64 (Fed. Cir. 2002) (citations omitted). The finality




tional or unusual due to such related factors as marked in-
terference with employment or frequent periods of hospi-
talization.” 38 C.F.R. § 3.321(b)(1).
4                                            BROWN v. WILKIE




requirement avoids “unnecessary piecemeal appellate re-
view without precluding later appellate review of the legal
issue or any other determination made on a complete ad-
ministrative record.” Cabot Corp. v. United States, 788
F.2d 1539, 1543 (Fed. Cir. 1986).
    The Veterans Court’s decision on appeal is a non-final
decision because the Veterans Court remanded to the
Board to readjudicate the claim regarding the psoriasis rat-
ing. Therefore, as we held in our earlier ruling in this case,
Brown, 708 F. App’x at 687–88, the finality requirement
has not been satisfied by a remand only. Williams, 275
F.3d at 1364. There is no claim here that any exception to
finality applies. See id.
    Here, Ms. Brown states that she wishes to present “ar-
guments pertaining to . . . [a] wrongful death claim.” 3 Ap-
pellant Br. 1. This issue has not been adjudicated by the
Veterans Court in its decision on appeal, and is not in a
posture appropriate for our review.
    We conclude that the Veterans Court’s decision is not
final for the purpose of our review and therefore dismiss
the appeal. Ms. Brown must receive a final decision by the
Veterans Court before appealing to this court.
                       DISMISSED
                           COSTS
    No costs.




    3    In a supplemental filing, Ms. Brown withdrew ar-
guments pertaining to her “CUE [(‘clear and unmistakable
error’)] claim and early effective date of death claim.” First
Suppl. to Reply Br. 1, ECF 47.